DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elliott, U.S. Patent 9,316,051.
Regarding claim 1, Elliott discloses a building comprising: a multitude of rods (204, 206, 210, 212, 560, 562, 564, 566, components 510) that are configured to connect to each other to form a frame; wherein one or more u-shaped channel pieces are attached to at least one of the multitude of rods (220, for example); and panels (132) that are shaped to be inserted within the one or more u-shaped channel pieces to form a side, wherein the open portions of the u-shaped channel pieces are capable of securing movement of the panels (once the panels are affixed to the studs inserted into the channels).  The phrases “configured to connect,” “shaped to be inserted,” and “configured to secure movement” are statements of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 2, Elliott discloses a building wherein the frame forms a first box frame comprising twelve edges; and wherein the twelve edges of the first box frame enclose six separate sides (Fig. 1).  
Regarding claim 8, Elliott discloses a building comprising: connecting a multitude of rods (204, 206, 210, 212, 560, 562, 564, 566, components 510) to form a frame; wherein one or more u-shaped channel pieces (220) are attached to at least one of the multitude of rods; and inserting panels within the u-shaped channel pieces to form a side of the frame (see Fig. 18), wherein the open portions of the u-shaped channel pieces secure movement of the panels (once they are affixed to the studs inserted into the channels).  The phrase “configured to secure movement” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 9, Elliott discloses a building further comprising forming the frame into a first box frame (see Fig. 17).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6, 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliott, U.S. Patent 9,316,051 in view of Unger, U.S. Application Publication 2015/0152634.
Regarding claim 3, Elliott discloses a building but does not disclose the invention is further comprising a second box frame comprising twelve edges and six sides; wherein at least one edge of the second box frame is configured to be connected to the first box frame.  Unger teaches a building of similar structure comprising a second box frame comprising twelve edges and six sides; wherein at least one edge of the second box frame is configured to be connected to the first box frame (see Fig. 25, generally).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize two of the building structures if a larger completed structure is desired.  The phrase “configured to be connected” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 4, the prior art, as modified, discloses a building wherein additional box frames are connected to the first box frame and the second box frame to form a habitable structure, the habitable structure comprising: one or more floors; one or more windows; one or more walls; and one or more ceilings (Unger Fig. 25).  
Regarding claims 5 and 12, Elliott discloses a building wherein the panels are comprised of metal sheets (abstract), but does not disclose specifically wherein at least one of the panels comprise a corrugated metal.  Unger teaches a corrugated metal (paragraph 2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a corrugated metal sheet for the building panels for its strength and rigidity.
Regarding claims 6 and 13, the prior art discloses a building but does not specifically disclose the building is further comprising insulation that is inserted into folded portions of the corrugated metal.  Unger does teach an insulating material within the walls (paragraph 32).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize an insulating material within the corrugations of the wall panels depending on the weather conditions at the site, as it is known to include insulation within walls to protect the interior of a structure from the exterior conditions.
Regarding claim 10, Elliott discloses a building but does not disclose further comprising connecting a second box frame to the first box frame.  Unger teaches a building of similar structure comprising a second box frame (see Fig. 25, generally).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to connect together two or more of the building structures if a larger completed structure is desired.  
Regarding claim 11, the prior art as modified discloses a modular building further comprising connecting additional box frames onto the first box frame and the second box frame to form a habitable structure, the habitable structure comprising: one or more floors; one or more windows; one or more walls; and one or more ceilings (see Figures of Unger, generally).  
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliott, U.S. Patent 9,316,051 in view of Unger, U.S. Application Publication 2015/0152634 and Lestini et al., U.S. Patent 10,526,781.
Regarding claims 7 and 14, the prior art discloses a modular building but does not disclose it is further comprising corner castings; and wherein the multitude of rods connect to each other via the corner castings.  Lestini teaches corner castings in a modular structure (5).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize corner castings such as those of Lestini for a simplified yet versatile connection in a modular building structure.
Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lestini et al., U.S. Patent 10,526,781 in view of Elliott, U.S. Patent 9,316,051.
Regarding claim 15, Lestini discloses a modular building system comprising: a multitude of corner castings (5); rods (2, 3) that connect to the multitude of corner castings; L-shaped pieces (4) that are attached to the rods; and panels (9) that are shaped to be inserted within the L-shaped opening to form a side, wherein the open portions of the u-shaped channel pieces are capable of securing movement of the panels (once the studs have been affixed to the channel, and the panels to the studs), but does not specifically disclose u-shaped channels attached to the rods.  Elliott teaches u-shaped channels (220) being attached to the rods.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize u-shaped channel pieces rather than the L-shaped pieces to more securely hold the panels forming sides of the modular building system.  The phrases “shaped to be inserted” and “configured to secure movement” are statements of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
Regarding claim 16, Lestini discloses a modular building system wherein connections between the rods and the multitude of corner castings form a first box frame (one of four modular frames as shown in Fig. 1).  
Regarding claim 17, Lestini discloses a modular building system wherein at least one edge of a second box frame is configured to be connected to the first box frame (see Fig. 1).  
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lestini et al., U.S. Patent 10,526,781 in view of Elliott, U.S. Patent 9,316,051 and Unger, U.S. Application Publication 2015/0152634.
Regarding claim 18, the prior art discloses a modular building system but does not disclose specifically wherein at least one of the panels comprise a corrugated metal.  Unger teaches a corrugated metal panel (paragraph 2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a corrugated metal sheet for the building panels for its strength and rigidity.
Regarding claim 19, the prior art, as modified, discloses a modular building system but does not specifically disclose it is further comprising insulation that is inserted into folded portions of the corrugated metal.  Unger does teach an insulating material within the walls (paragraph 32).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize an insulating material within the corrugations of the wall panels depending on the weather conditions at the site, as it is known to include insulation within walls to protect the interior of a structure from the exterior conditions.
Regarding claim 20, the prior art as modified discloses a modular building further comprising one or more components selected from a list consisting of plumbing and electrical wire (Lestin col. 3, line 64 - col. 4, line 3); but does not specifically disclose wherein the one or more components are inserted into folded portions of the corrugated metal; and wherein the insulation covers the one or more components.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the plumbing and electrical conduits within the wall corrugations to run them from one module to another module, and that the conduits will be within insulation for protection as the insulation is located within the corrugations as modified.
Response to Arguments
Applicant's arguments filed 07/11/2022 have been fully considered but they are not persuasive. 
The added limitation to the claims is recited within an intended use statement.  The structure need only be capable of performing the intended use.  The U-shaped channels do indeed secure movement of the panels, because in their absence the studs would not be secured which in turn secure the panels.  For the claim which positively claims the panels are to be inserted (method Claim 8), the panels can be said to comprise the studs can be said to be a portion of the assembled panels.  The rejections stand.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISELE D FORD whose telephone number is (571)270-7326. The examiner can normally be reached M-T,Th-F 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GISELE D. FORD
Examiner
Art Unit 3633



/GISELE D FORD/Examiner, Art Unit 3633